Citation Nr: 1206720	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1963 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In January 2009, the Veteran testified at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims folder.

The Board observes that the July 2007 rating decision on appeal also denied service connection for bilateral hearing loss, which the Veteran appealed.  However, by way of a June 2009 rating decision, the RO concluded that service connection for bilateral hearing loss was warranted (0%, from May 26, 2009).  As the Veteran has not appealed either the effective date of the award of service connection or the evaluation assigned to that disability, the Board concludes that the only issues presently on appeal are those listed on the title page of this decision.

As discussed in detail below, service connection is being granted for degenerative joint disease of the left hip, status post-total hip arthroplasty.  At his hearing, the Veteran testified regarding having a back disorder that is secondary to his now service connected left hip disability.  Therefore, the issue of entitlement to service connection for a back disorder as secondary to the service-connected degenerative joint disease of the left hip, status post-total hip arthroplasty being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The degenerative joint disease of the Veteran's left hip, status post-total hip arthroplasty, is as likely as not related to his active duty.

2.  The Veteran's tinnitus is as likely as not related to his active duty.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has degenerative joint disease of his left hip, status post-total hip arthroplasty, that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for a left hip disability and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	A.  Left Hip Disorder

The Veteran contends that he has a left hip disorder that is related to his military service.  He contends that he injured his left hip when working on a jet engine in May 1966 when stationed in Vietnam.  See, e.g., September 2006 claim.  He contends that enemy fire was received and that he slid down a ladder from the engine to escape.  Id.  He fell when sliding down the ladder and injured his left hip.  Id.  The Veteran testified that he did not seek treatment for his left hip in service because he felt that it did not hurt enough to seek treatment.  See Hearing Transcript (T.) at 11.  As such, the Veteran's service treatment records show no treatment for, or diagnosis of, any left hip disorder.  His May 1971 discharge examination revealed clinically normal lower extremities.  

According to post-service medical records, the Veteran was diagnosed with osteoarthritis of the left hip in October 1999.  At that time, he reported having intermittent left hip pain since 1966.  He subsequently had a total left hip arthroplasty in December 1999.  A letter from B.L., M.D. dated in March 2008 shows that the Veteran reported injuring his left hip in service.  He diagnosed the Veteran with left hip severe arthritis probably related to injuries while in the Armed Forces requiring a total hip replacement.  A buddy statement dated in June 2008 indicates that the Veteran had hip trouble when returning home after service.  The Veteran told his friend that he hurt himself in service and ever since then, his hip gave him problems.  An undated and unsigned letter received in September 2008 indicates that the writer found it hard to believe that the Veteran's hip problems were due to his military service.  The unidentified writer indicated that the Veteran had been overweight his entire life, which probably contributed to most of his health problems.  A VA treatment record dated in December 2009 shows that the Veteran has been diagnosed with degenerative joint disease of his left hip.

At his January 2009 hearing, the Veteran denied incurring any post-service injuries to his left hip such as being hit by a car.  T. at 12.  Although he could not say that he had not slipped or fallen on his left hip after service, he did report that he had no fractures or any similar injuries.  Id.  

Based on a review of this evidence, the Board finds that service connection for degenerative joint disease of the Veteran's left hip, status post-total hip arthroplasty, is warranted.  In this case, the Board finds that the evidence supports a finding that the Veteran incurred an in-service left hip injury.  The Veteran is competent to report injuring his hip in service and of having intermittent left hip pain since the in-service injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Although the Veteran's service treatment records do not show the incurrence of a hip injury, the Veteran has competently and credibly reported that he did not seek treatment because he did not feel that the pain was severe enough to warrant medical care.  Additionally, the Veteran's statements throughout this appeal regarding the in-service injury have been consistent.  Furthermore, even prior to filing this claim, when the Veteran sought treatment for his left hip in 1999, he reported having intermittent left hip pain since 1966, which is consistent with his report of an injury in 1966.  Also, the Veteran's DD 214 from his first period of service confirms that he was stationed in Vietnam from January 1966 to December 1966; as noted above, the Veteran has reported that the injury occurred when stationed in Vietnam.  The Veteran's reports of the in-service injury and of a continuity of symptomatology are further supported by the June 2008 buddy statement.  As such, the Board finds that the evidence is sufficient to support a finding of an in-service injury to the Veteran's left hip.

Post-service medical evidence shows that the Veteran has a current diagnosis of degenerative joint disease and that he underwent a total left hip arthroplasty in 1999.  The only medical opinion of record, that of Dr. B.L., indicates that the Veteran's current disability is probably related to his in-service injuries.  That opinion is uncontradicted.  No post-service injury to the Veteran's left hip that could have caused degenerative joint disease has been shown.  

The Board acknowledges the September 2008 letter indicating that the writer was doubtful that the Veteran's left hip disability was related to his military service.  However, this letter lacks any probative value as there is no indication who wrote it and whether they have any medical knowledge sufficient to provide a medical opinion-or indeed any personal observations.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of degenerative joint disease of the left hip, status post-total hip arthroplasty, related to the Veteran's military service.  In considering the Veteran's competent and credible lay statements regarding having injured his left hip in service and experiencing a continuity of symptomatology since service, as well as the pertinent medical evidence of record showing a diagnosis of degenerative joint disease opined to be related (albeit "probably") to the Veteran's in-service injury, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has degenerative joint disease of his left hip, status post-total hip arthroplasty, that was incurred in service.  The evidence is in favor of the grant of service connection for degenerative joint disease of the left hip, status post-total hip arthroplasty.  Service connection for degenerative joint disease of the left hip, status post-total hip arthroplasty is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Tinnitus

The Veteran contends that he has tinnitus that is related to in-service acoustic trauma.  The Board observes that service connection for bilateral hearing loss due to in-service acoustic trauma has been granted.  As such, the Board concedes that the Veteran had in-service acoustic trauma.  The Veteran service treatment records show no treatment for, or diagnosis of, tinnitus.

The Veteran was afforded a VA audiological examination in March 2007.  He denied having tinnitus.  In his September 2007 claim, he reported having buzzing in both ears at least 60 percent of the time.  He testified that he first noticed tinnitus a few years after service and that it was periodic.  T. at 6-7.  He denied having tinnitus while in service.  Id. at 6.  He also testified that he answered no to having tinnitus at the March 2007 examination because he did not understand what the word "tinnitus" meant when asked by the examiner if he had it.  Id. at 7.  The Veteran was afforded a second VA audiological examination in May 2009.  He reported having periodic tinnitus occurring once per week for the past ten years.  He did not have tinnitus at that time.  Although the examiner opined that the Veteran's bilateral hearing loss was at least as likely as not a result of acoustic trauma from working as a jet engine mechanic and from combat noise while serving in the Air Force, the examiner provided a negative nexus for the Veteran's tinnitus.  No rationale was provided.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, tinnitus has been shown.  Although the Veteran denied tinnitus at the March 2007 examination, the Board finds his explanation that he did not understand the meaning of the word "tinnitus" credible.  Furthermore, he confirmed having tinnitus at the January 2009 hearing and at the May 2009 examination.  The Veteran is competent to report having tinnitus.  Layno, 6 Vet. App. 465.  Therefore, the Board concludes that the Veteran does have a current tinnitus disability.

The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his tinnitus disability.  The evidence shows that the Veteran is currently service connected for bilateral hearing loss as the result of in-service acoustic trauma.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Therefore, although the Veteran denied noticing the onset of his tinnitus in service, because he is service connected for sensorineural or noise-induced hearing loss resulting from in-service acoustic trauma, the evidence supports a finding that his tinnitus is also the result of in-service acoustic trauma.  In reaching this conclusion, the Board acknowledges the negative nexus opinion from the May 2009 VA examiner.  However, as no rationale for the opinion was provided, the Board finds that it lacks probative value.  

Accordingly, in considering the in-service acoustic trauma, the above-noted provisions from The MERCK Manual, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for degenerative joint disease of the left hip, status post-total hip arthroplasty, is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


